Continuation of Section 12:
Response to Amendment
The previously pending rejection to claims 11-30, under 35 USC 101 (Alice), will be maintained.
Response to Arguments
Applicant’s arguments received on date 12/6/2021have been fully considered, but they are not persuasive.  

Response to Arguments under 35 USC 101:
Applicant’s asserting (pp. 19-20) that, Like the claim in Example 42, the present independent claims 11, 23, and 28 recite combination of additional elements including using a neural network based regression model in a supervised manner to train a machine learning system with prior training data, the machine learning system generates the optimized price campaign by dynamically raising or lowering the total number of pledges needed from the group of buyers to satisfy the discount tier, restricted by the reserve quantity of product, to meet demand while ensuring a seller specified profitability target, and sending an electronic notification to the group of buyers based on the group of buyers meeting the total number of pledges required for either the first or the second discount tier and provide the product to the group of buyers at the discounted price of a greatest number of tiers satisfied. Examiner respectfully disagrees. 
The claimed using a neural network based regression model in a supervised manner to train with prior training data; and generating the optimized price campaign by dynamically raising or lowering the total number of pledges needed from the group of 
In Example 42, the storing of information, providing remote access over a network, converting updated information to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users are not abstract as they do not fall into any of the grouping enumerated. As such, the instant claims are not similar to the claims in Example 42. 
Further, See MPEP 2106.05(d) "The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Also, see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink."; ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition).
Similarly, the fact that information associated with the generating the optimized price campaign by dynamically raising or lowering the total number of pledges needed from the See also, MPEP 2106.05(f). See also, 2019 PEG at page 55, noting that “For example, a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, without specifying how” is a mere instruction to apply a judicial exception. The additional elements perform the sending an electronic notification function being used in its ordinary capacity.1 In other words, the claims invoked the computer processor merely as tools to execute the abstract idea. Accordingly, this argument is found unpersuasive.

Applicant argues (pp. 12-13) that the claims are not directed to an abstract idea because the specific "abstract idea" alleged by Applicant is not mathematical concepts, certain methods of organizing human activity, or mental processes. Examiner respectfully disagrees.

Here, under the first prong of Step 2A, the claims (claim 1, and similarly claims 23 and 28) recite “receiving, product information from the seller including a reserve quantity of product, a minimal sales price, a list price, a campaign duration, a number of campaign levels and a maximum price; using a neural network-based regression model in a supervised manner to train with prior training data to predict a price campaign based on the product information from the seller; generate an optimized price campaign for use by the group of buyers, the optimized price campaign setting a first discount tier and a second discount tier wherein each of the discount tiers includes a discounted price of the product and a total number of pledges needed from the group of buyers to satisfy the discount tier, wherein generates the optimized price campaign by dynamically raising 
A claim recites commercial interactions (including agreements in the form of contracts; legal obligations; advertising; marketing or sales activities or behaviors; business relations) and mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion) groupings of abstract ideas. Here, in view of the above claim limitations, as a whole, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited activating the optimized price campaign for a set duration to allow the group of buyers to make pledges in the first discount tier, wherein if 
In addition, all of the above limitations (i.e. generates the optimized price campaign by dynamically raising or lowering the total number of pledges needed from the group of buyers to satisfy the discount tier, restricted by the reserve quantity of product, to meet demand while ensuring a seller specified profitability target is part of abstract idea.
As a result, for the reasons set forth above, contrary to Applicant’s assertions, with respect to the first part of the Step 2A, the claims are indeed directed to certain method organizing human activities and mental processes. 

Applicant argues (pp. 13-16) that the claims integrate the alleged abstract idea into a practical application in a manner that imposes a meaningful limit on the judicial exception. Examiner respectfully disagrees.
As discussed above, under the second prong of Step 2A, we determine whether any additional elements beyond the recited abstract idea, individually and as an ordered 
Here, under the second prong of Step 2A, the only additional elements beyond the recited abstract idea of claim 11, and similarly claims 23 and 28, are the recitations of “use of the trained machine learning system for generation of an optimized campaign, which is generated in a dynamic nature, with constraints on the optimizations are carried out by a processor,” and these additional elements, individually and in combination,  are nothing more than computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. Regarding the recitations of “generating time series data based on the neural network-based regression model predicting a popularity of a product campaign," and "the machine learning system includes a neural network-based self-learning mechanism to observe a performance of a past campaign and to tune internal configuration to optimize for maximum user reach and sales are carried out by a processor,” while these elements are part of and directed to the abstract idea because they are abstract data that is analyzed and evaluated in the abstract idea, even if these are analyzed as additional elements, these elements do not integrate the abstract idea into a practical application because these machine learning systems are merely generic computer functions that are used to implement part of the recited abstract idea, specifically, generic computers used to apply the abstract idea of predicting a popularity of a product campaign. 
Any alleged specificity or narrowness of these abstract elements of the claims does not integrate the abstract idea into a practical application because simply reciting limitations that narrow an abstract idea does not make the abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014). Moreover, even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 2 (Fed Cir. May 15, 2018).
Applicant asserts (pp. 16-19) that the claims satisfy 35 U.S.C. §101 for at least the reason that the specific limitations of the claims provide "significantly more," as described in Step 2B of the Alice/Mayo test, because the specific limitations of the claims constitute limitations other than what is well-understood, routine and conventional in the field. Examiner respectfully disagrees.
The MPEP discusses that "the second part of the Alice/Mayo test [(Step 2B)] is often referred to as a search for an inventive concept," and "an 'inventive concept' is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself." MPEP 2106.05 (emphasis added). Further, the MPEP goes on to describe "Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception? Examiners should answer this question by first identifying whether there are any additional elements (features/limitations/steps) recited in the claim beyond the judicial exception(s), and then evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept (i.e., amount to significantly more than the judicial exception(s)).” MPEP 2106.05 (emphasis added).
The search for an inventive concept under § 101 is distinct from demonstrating novel and non-obviousness. See SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 2-3 (Fed Cir. May 15, 2018) (citing Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016). Even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America at 2.  In Step 2B, “[w]hat is needed is an inventive concept in the non-abstract application realm.” SAP America at 11. As discussed in SAP America, no matter how much of an advance the claims recite, when “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm,” “[a]n advance of that nature is ineligible for patenting.” Id. at 3.
Here, under Step 2B, the only additional elements beyond the recited abstract idea of claim 1, and similarly claims 23 and 28, are the recitations of “an electronic network comprising a processor configured to execute the steps of: receiving into a dynamic price module, using a neural network-based regression model, utilizing the machine learning system to generate an optimized price; activating the optimized price campaign for a set duration to allow; and notifying the group of buyers,” and these additional elements, individually and in combination, are nothing more than computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623
1/4/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While the system may be implemented by a processor, this is well-understood, routine, and conventional as disclosed in the specification (Fig. 10 and para [0060]). Therefore, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, sending electronic notification, and storing data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))